i




OFFICE OC THE AlTORNEY QRNRRAL OF TRXAR
                AUSTIN
Honorable Ohm100 T. Bmiator, Pago 9


         l(e) Ifth e   telationrhlp   by lfflnlty
    b etween Reamor,o n6the   Ocuaty Jude8 lleo t
    oomea +itbin the reoond eegre0 olnreifiootion,
   -would      Lt     be legal             for        the      ~noO8iIlg     oor~oo;oO-
    ld        o o uroottng
                     t                     a athe lb o o llo
                                                          o fe
                                                             tbr                      ia o o m-
    ing ooonty *as,,                   oftu              alMry           1, lB4l        to
    lppoint         n00000         000nty             oiorl,       00a     00016   40
    le@ll            ltrvo br             ruoh lppolatmentt
         lInlrpl0m~                              th0     fO0tO      bOie00t        to     thr
    lbuo rltuatlorr,  tho Ocurt~ Olrrk OS Uavamo
    Cous$~ -0 rrolm0te6 %,ntb8 uovrbor ll*otion
    Sor 8 two yeu tom be@nlR( J-           1 1QU.
    A few 4 .~  Jtu
                 8    the lo tr b er
                                   lleotloa Ch.
    Ocunt~ (IletR ah&    The pnroat 0oBai.~ienerl’
    oourt then m8t uk4 mea a tonpetorf   appelat-
    aa        of    th0        brotr40r          of     th8     e00008oe      00008
    0lmk,          ettootire    until Jomarl 1, 194l. &I
    hluuy           1     1941, uhrn the now oam8iaolo8uo'
    o c ur to ? Luutll Qo ua t~
                              i8 fo m.6,mo w lmr 8
    till then appoint loaeone oouatt01erR tot the
    two foot tern bogianl~                               on thet bte.




    t&ale 480 lo* l arty oaaoll to appel8t tio&t?
    &tome7            u&me wife ~80 the tlrmt aoarla W
    eenoamgulni~                  to the wite ot the mayor.
          ‘SB oo~ootlon tith tb seaowl quootlea,
    Attiolo 488 Peuo Pw181 Qode forbiarthe et-
    ?lololrSnolu6e6withiD Artiole 490 Texu Penal
    Oo de fr o l
               8pproviqg -7 8ooouat or &wily   or
    luth e r irtheiy6tula g of a ny
                                  wa r ma ort 0-u

    nooeoom7 for the oomlr8lonora   oourt to ap-
    ptue the pay8ont of laluios to oftioialr,
    Inoludln(lthe Gount~ Olorl, aad it $0 thm
   - pnetloe            in tUr            oouatp for the Qountr Su4ge
    to r1(laall l8luy OtmOk&@
.   ’




        llewrable   Q&r108 T. Banirtor,        Page J


                    Art~oler430 Ma 4x3, vezllolt'8          Aaliotat84      PeMl Oodo,
        red am Sollowr:




                 ltt.  488. The LahkbMilon8
                                          ret totth ia
             UYr~~rhrll4p~torad~arlnbothrQM~t,
             I4outobast
                      6elotnot speeketor tho aouoe a
             Rlpre80atOtL+oO,      dls00d      000m%8o%O*O?O,        h0d
             or the deputnent8        of tb    Nat0  gomtuo88              Ju4#e@
             mm4irrkroof~~~lBol*ar~ua~o
             oot&bu~      by u UMot tb Mthotrt~ of amy
             gollotal          leu or thlo 8te0, mubum or
                     or spool8l.
             tha Leglmlatute,-0,     ou8%08L088te, t-us,
             al4uaenos4~oBbor8of uhoolbouaootima?-
              potato4   em00     004   tOwi8   pibllo    rob001     tntoteoO,
              oCtloer8 and mboto         of boH0        Of m08OgOFO
                                                                  Of t&O
              a ta te
                    Ua ~v.+ne~  & t8e
                                    o f it0lwuu     b tM o h o *,
                                                                a ll6
              or the +etsour 1 tOt0  lewOtio00l ia0tltutloao,
              rad of the votlouoIt080          l loonowaary LaotMu-
              tt000,    Ua    of the   ealt0ntlOtlb0~    tU0  OmMm-
              tion   ohall ut k & l4 to lulu~o rm *hoop8vw
              tion   ua    oiioot   of two    law '01 puwa Saolu404
              wlthln lta geaecal pro+l@lOah

            ___,_._
                __.._.-.-
                        -. --.                 _ .,..
                                                   I
Honorable Gharloo T. Banlmter,Pyo 4


                   In Tyler
                    Tap Rsllrod CO. & Dau@arr ~8. Ovortoa,
1 *pp.     of App.810, moo. bSS, 4S4, 486, the mothodoof
             ct.
oo8prtIn# the d.gr.0. of OoW~~laIty    WON 8t8to6 by the
oourt aD followo:
                *In oorprtlag thm eagroo o? 1Inoal eoa-
           8anguInIttldoting botwoa two per80118    wwy
           gonemtioa IIItho direot oouroo of red&on-
           8hIp botwom tho tvo put100 WI00 a &ogre*,
           &ad the rule lo tho ~8. by the oIrI1 and oom-
           mum 18%      Thelceo of oomwting   degree8 of
           oollator81 OOIl8Nl#jUItit~
                                   at tho omm    am& br
                    lev i8 to dimoover tho oomson u)-
           the OUSOII
           oootor, to bogla with him to rookon bowarud.,
           oad the degreethe two porooae, or tho @ore
           ruoto Of thon, 10 a10toatrm the ~OSStOt,
           I8 the degree or )rlndr84auboIrtIag between
           thn.   For inotanoo, two brotlkw8 u8 robto
           to 8o.h othor.1~ th8 flrot do o. booauoo
           fror  th* ?&her oaah on0 of t F ta 18 one de-
           tF--    Aa UltO18 8ne nophw uo rolatod to
           la o hother In tho reoond Qogno, beeawe the
           MphW i8 t@fOeOgXVO8 diSt4Ut fPOm th8 OOUOO
           uaoootor, *ad the unelo is lxtonded to the
           trOtO8t dogro. of oollatetal   rol~tlon8up.'
                   -8   bpU8Unt   hi   OOntiuCU8l   hold thd fIrot
oouoU&o are tol&toa br oonruyuJnit7 in tL lo o o o deg
                                                    d     r W)
the dopwtmeat hr fuPthot bole that dogree8 of af?iaIt~     aro
008putoutla thr WI   ny 88~~+080 of e*awagulnI*~.      That ir
t0 84                  Of th9 Ui?O Stati ill t& W
        thmt S'otitiOIbS                               68 eo
or at?blt~ to the ho0me    a8 *    uo rel8wd to the Se
b$ 00~8Ul@l&t.tl.
              Uneor th earpotin   lt8tuto of thlr Itate no offloot
et   the  6tato or lmy 8unIoIp.l euWIrl*Ion theroo?, aor ry
offloor or 8oduu of uy State or munioipal Board, oh11 lp-
point, or rots ror, or oonilm       the appointment    of any oifloo
o? noltamnt       of •~ p8rron rolded wIthin oertab         8pOOii%e(l
6ofn88 to him or to my other lombor of moh baud whoa the
eompon8ationof aroh por8on S8 to be pnid out of p&lo nrndo
or fooe of off100 of lnykiod vht8oorer.           ma8iOU Of IlOWtiW
by trodIsy,md      &pproral of tho &ooounto or tho Qrrw%agof nr-
r8nt8 to w       the oo~pon8~tIon of any IaolIglble     offSoar or
porron, us ~100adt          with. The rtatute pro+Idor 8100 for
tho puaimhm8nt or any poroon who tIol8t.8 any of its          prorlrlanr.
HonorrbloCharlea T. BmI8tcr,        P-8 6


              Thlr eeputmont hold on Soptombor 15, 19se In an
opinionwritten by Honorable Boott 4&lnoo, a&Cre~rod to Ron-
or&lo L. L. bbUt8, Oounty Auditor, Ibrtohln8on     County Tax-
     thot ‘there   Im no ~Irtlnotlonto be dravn betveon do
gff-blood     kin 8nd the full-bloodkin under tha anti-nopotla
lu, and the hrlf-blood rel~tIonohIpwould be within tht 8-o
d*groo am that    of tht fun-bi00d.~
             %hon tho rolatlon8hIpby oqnoangulnity (blooU) IO
dotmined      thur I8 no dlffloulty In urlrlng at the rslatlon-
.hIp bar .f&Ity   (urrlago) broauso l uuun'r hU8bOBd wowl&
bo rolatea wIthIn tha oauo bogrto by affinity that the womn
la horoolf rrlatadby oonoangulnlty,   mnd rice veraa.*
             Underth elbwo   rtatod faotr tho acumtf &tdgo lloot
m0 Hr. llrnror8ro rol~tod    by lrflnlty In the looond begr80, a
eepeo oalng wlthln     the do~o renttonedltatuto8 prohIbItlag
tho lppoint~ont, *to.
            Thorofore you uo rsopootfullyaevi00d thmt It lo
the opinion of thii doput8oat that it would k 8 viol8tion of
tha nopotlom otatutoo for the oouIo8Ioaoro~ oourt to lppolnt
Hr. hn8a     to fill the offloe a? ocunty olerk.
           Vlth roferonoo to your 88ooa& quootlon It womld bo
Irutorial  whothor or not the inooming County Judge no &moat
or roruree to rot In the lppoInt8ont of Mr. -808 by the oom-
liSOiOnOr8' 0~8%    Thoroforo, your roooa& quootlon is nopoot-
fully mamfuod In the negmtlro.
             TruotIag thmt tho Songoiag      filly   mnoworoyour ln-
q u lty,vo   le




                                        87
                                                      hraoll v;11iu*
                                                           *wl#tMt
             APPROVEDJAN 10, lg4=
AV:RI)